Title: From Alexander Hamilton to William North, 22 December 1799
From: Hamilton, Alexander
To: North, William


Phia. Dr. 22 99
Sir
Enclosed is a General Order which you will be pleased to circulate thro’ the district under my command. A copy has been sent to General Pinckney.

I would repeat the wish expressd in a former letter that the celebration take place in N York as well as in this city on Thursday.
It was my intention to have set out to day, but circumstances render it proper for me to continue till Friday.
G. North

